Filed 8/9/22 In re M.C. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re M.C., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                                              F083014

             Plaintiff and Respondent,                                          (Super. Ct. No. JJD069538)

                    v.
                                                                                          OPINION
    M.C.,

             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from a judgment of the Superior Court of Tulare County. John P.
Bianco, Judge.
            Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Christopher J. Rench and Kelly E. LeBel, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-

*           Before Smith, Acting P. J., Meehan, J. and Snauffer, J.
                                    INTRODUCTION
       Appellant M.C. contends the juvenile court abused its discretion when it
committed him to the Division of Juvenile Justice (DJJ),1 because the record lacks
substantial evidence a DJJ commitment would necessarily benefit appellant. He further
contends the court abused its discretion because it failed to consider changes in law
prohibiting commitment to the DJJ on or after July 1, 2021. (§§ 733.1, subd. (a); 736.5,
subd. (b).) He also contends the court erroneously set his maximum term of confinement
on count 1, and on the enhancements to counts 2 and 3, at the upper term rather than the
middle term. Lastly, he contends he is entitled to predisposition custody credits for time
spent on electronic monitoring. To the extent any of these claims are forfeited or waived,
he claims ineffective assistance of counsel.
       We will modify the maximum term of confinement on count 1, and on the
enhancements to counts 2 and 3, to reflect the middle term. We will remand with
directions for the juvenile court to issue a new disposition order reflecting the reduced
term. In all other respects, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
I.     Prior Petitions
       On February 2, 2016, the Tulare County District Attorney filed a section 602
juvenile wardship petition, alleging that appellant committed two counts of misdemeanor
battery on January 31, 2016. (Pen. Code, § 242; counts 1, 2.) On April 12, 2016,
appellant was placed on informal probation. (§ 654.2.)


       1Effective July 1, 2021, the responsibilities for the agency formerly known as
Division of Juvenile Justice were transferred to the newly created Office of Youth and
Community Restoration (OYCR). OYCR is part of the California Health and Human
Services Agency. (See Gov. Code, § 12803; Stats. 2020, ch. 337, Sen. Bill No. 823
(2019-2020 Reg. Sess.); see also Welf. & Inst. Code, § 2200 et. seq.) For ease of
reference, we refer to the agency as DJJ in this opinion. Undesignated statutory
references are to the Welfare and Institutions Code.


                                               2.
       On June 27, 2016, appellant was detained in relation to an incident occurring on
that date. On June 29, 2016, the Tulare County District Attorney filed a first amended
section 602 petition, adding one count of misdemeanor possession of a weapon (folding
knife) on school grounds (Pen. Code, § 626.10, subd. (a); count 3), two counts of
resisting, obstructing or delaying a peace officer (id., § 148, subd. (a)(1); counts 4, 5), and
one count of public intoxication (id., § 647, subd. (f); count 6).
       On July 1, 2016, appellant was placed on home supervision. On August 19, 2016,
he was placed on electronic monitoring. On September 2, 2016, informal probation was
terminated. On October 14, 2016, the court determined appellant had violated a court
order and ordered appellant detained. On October 21, 2016, appellant was placed on
electronic monitoring.
       On October 29, 2016, appellant was detained in relation to an incident occurring
on that date. On October 31, 2016, the Tulare County District Attorney filed a second
amended section 602 petition, adding an additional count of resisting, obstructing or
delaying a peace officer (Pen. Code, § 148, subd. (a)(1); count 7) and an additional count
of public intoxication (id., § 647, subd. (f); count 8).
       On November 1, 2016, count 5 was stricken, and appellant admitted the remaining
counts. At the disposition hearing on November 17, 2016, appellant was adjudged a
ward of the juvenile court and ordered home on electronic monitoring.
       On November 30, 2016, appellant was detained. On December 2, 2016, the
probation department filed a section 777 notice of violation of probation, alleging that
appellant had been out of compliance with the terms of probation on multiple occasions.
At some point soon thereafter, appellant was placed on home supervision. On July 27,
2017, appellant was again detained. On August 4, 2017, he was released on electronic
monitoring.
       On October 4, 2017, the Tulare County District Attorney filed a section 602
petition alleging appellant committed a single count of shoplifting (Pen. Code, § 459.5,

                                               3.
subd. (a)) on or about July 27, 2017. Appellant was detained on October 6, 2017. At the
jurisdictional hearing on October 17, 2017, appellant admitted the petition and the
violation of probation filed December 2, 2016. The juvenile court sustained the petition.
On November 2, 2017, appellant’s case was transferred to Fresno County for disposition.
II.    Current Petition
       A.     THE PETITION
       Appellant was detained on June 29, 2019. On January 17, 2020, the Tulare
County District Attorney filed a section 602 petition alleging that on or about June 29,
2019, appellant committed three counts of assault by means of force likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(4); counts 1-3). As to count 1, the
petition alleged a gang allegation (id., § 186.22, subd. (b)(1)(C)) and a great bodily injury
allegation (id., § 12022.7, subd. (a)). As to counts 2 and 3, the petition alleged a gang
allegation (id., § 186.22, subd. (b)(1)(A)).
       B.     THE JURISDICTIONAL HEARING
       A contested jurisdictional hearing commenced on April 15, 2021.
              i.     Testimony
       On June 29, 2019, Richard B.2 went to a convenience store with his girlfriend, her
mother, and her nephew Xavier. Richard went into the store while the others waited in
the vehicle. When Richard exited the store, he encountered a group that included
appellant. Appellant yelled out a gang reference. Appellant attempted to engage Richard
in a confrontation, but Richard explained he was not looking for trouble and was trying to
get out of there.
       Richard went to the driver’s side of the car as the group converged on the
passenger side, where Xavier was seated. Appellant punched Xavier, causing Xavier to


       2   Pursuant to California Rules of Court, rule 8.90, we refer to some persons by
their first names or initials. No disrespect is intended.


                                               4.
lose consciousness and fall to the ground. Appellant and his companions kicked and
punched Xavier as he lay on the ground. A bystander, Anthony F., pulled appellant off of
Xavier. Appellant kicked Anthony hard in the chest, leaving a footprint. Two of
appellant’s companions continued to kick Xavier, who appeared to suffer a seizure.
Richard testified that he engaged appellant, and they both swung at each other. Anthony
testified that someone other than appellant swung at Richard. Video surveillance showed
appellant’s codefendant punching Richard in the head, while appellant and others
surrounded Richard. Richard suffered a cut lip and a cut on his forehead. Appellant and
his companions fled the scene.
              ii.    Conduct of Proceedings
       Appellant admitted the gang enhancement to each count. The juvenile court
sustained the charges and found the great bodily injury allegation true. The court ordered
appellant detained pending final disposition.
       C.     THE REPORTS FROM THE PROBATION DEPARTMENT
       On May 4, 2021, the probation officer filed a report recommending appellant be
committed to the DJJ for “treatment, training, and rehabilitation.” The report detailed
appellant’s lengthy history of law violations, including those detailed above. The report
also detailed a 2019 adjudication in another county for felony corporal injury to a spouse
or cohabitant (Pen. Code, § 273.5, subd. (a)) and assault by means of force likely to
produce great bodily injury (id., § 245, subd. (a)(4)), for which he was detained in jail for
approximately 90 days. This violation involved appellant “repeatedly slapping,
punching, tazing and ultimately strangling his then girlfriend.” The probation officer
stated it was hoped the available services at DJJ, including “Aggression Interruption
Training (ten-week cognitive behavioral intervention to improve social skills and control
anger) and Counter Point (thirty-three session cognitive behavioral program with a goal
to reduce the risk o[f] re-offending)” would allow appellant “sufficient time to gain the
tools he needs to refrain from any further delinquent behavior.”

                                             5.
       On May 13, 2021, the juvenile court asked the probation department to provide
additional information regarding services available through less restrictive placements
with the county and the dispositional hearing was continued.
       On May 17, 2021, and May 18, 2021, the probation officer filed memoranda
addressing the court’s request. The probation officer reported that Fresno County offered
a 12- to 16-week gang redirection program that included comprehensive services and
anger management counseling, and also offered conflict resolution, anger management
counseling, drug and alcohol counseling, and financial literacy, as well as job skills and
job placement in certain fields. However, the probation officer expressed concern that
these services were “ill equipped to adequately address [appellant’s] criminogenic
needs.”
       D.      THE DISPOSITION HEARING
       At the May 20, 2021 disposition hearing, the juvenile court noted that it was
tasked with determining a disposition that would best provide appellant with
rehabilitation. The court noted appellant had committed serious offenses shortly before
attaining 18 years of age and was in need of “strong behavioral counseling.” The court
found it significant that appellant had been detained in jail for approximately 90 days for
what the court characterized as a “serious offense[],” and then committed the instant
offenses approximately three months later. The court found the programs at DJJ would
benefit appellant’s rehabilitation while the programs through Fresno County were not
“sufficient . . . to rehabilitate [appellant].” Accordingly, the court committed appellant to
the DJJ and set the maximum term of confinement at 27 years, calculated as follows: on
count 1, the upper term of four years, plus 10 years for the gang enhancement and three
years for the great bodily injury enhancement; and on each of counts 2 and 3, to a term of
one year (one-third of the middle term), plus four years (upper term) for the gang
enhancement.



                                             6.
                                       DISCUSSION
I.     Substantial Evidence of Probable Benefit to Appellant
       Appellant contends the DJJ commitment must be reversed because the juvenile
court’s disposition was not supported by substantial evidence the commitment would
benefit appellant.
       “We review the [juvenile] court’s placement decision for an abuse of discretion.
[Citation.] We review the court’s findings for substantial evidence, and ‘ “[a] trial court
abuses its discretion when the factual findings critical to its decision find no support in
the evidence.” ’ ” (In re Nicole H. (2016) 244 Cal.App.4th 1150, 1154.) “ ‘ “Substantial
evidence” is evidence of ponderable legal significance, evidence that is reasonable,
credible and of solid value.” ’ ” (In re Carlos J. (2018) 22 Cal.App.5th 1, 6.) A DJJ
commitment must be supported by substantial evidence of both “ ‘a probable benefit to
the minor’ ” and the inappropriateness or ineffectiveness of less restrictive alternatives.
(In re Carlos J., at p. 6; see In re Angela M. (2003) 111 Cal.App.4th 1392, 1396.)
       Here, the record contains substantial evidence to support the juvenile court’s
determination that a DJJ commitment would have a probable benefit to appellant. The
court determined, based on appellant’s juvenile record and history of violating probation,
as well as the seriousness of his most recent offenses, that releasing him on probation was
inappropriate. Appellant’s juvenile adjudications and probation violation are well-
documented in the record. The court’s finding in this regard is supported by substantial
evidence.
       The court also determined that the continuing, serious nature of appellant’s
offenses required “strong behavioral counseling,” particularly with regard to anger
management, to assist in his rehabilitation. The record supports the court’s finding that a
DJJ commitment would have a probable benefit to appellant in this regard, inasmuch as
the available services at DJJ included “Aggression Interruption Training (ten-week
cognitive behavioral intervention to improve social skills and control anger) and Counter

                                              7.
Point (thirty-three session cognitive behavioral program with a goal to reduce the risk
o[f] re-offending).” The juvenile court determined these programs would benefit
appellant.
       In re Carlos J., supra, 22 Cal.App.5th 1, relied on by appellant, is distinguishable.
There, the probation officer’s report cited the gravity of the underlying offenses, the
minor’s gang association, and continuing risks to the public in support of its
recommendation of a DJJ commitment. (Id. at p. 7.) In a supplemental report, the
probation officer opined the minor’s “ ‘educational, therapeutic, and emotional issues’ ”
could be best addressed in a secure facility. (Id. at pp. 8-9.) However, absent from the
record was information regarding the specific treatment the minor might receive at DJJ.
(Id. at p. 10.) Based on the lack of “some specific evidence in the record of the programs
at the [DJJ] expected to benefit a minor,” the Court of Appeal concluded the record
lacked substantial evidence to support the juvenile court’s finding of a probable benefit.
(Ibid.; see id. at pp. 11-12.) In contrast, the record in the instant case contains “specific
information about relevant programs expected to be of benefit to [appellant].” (Id. at
p. 12.) The record before us constitutes substantial evidence under the reasoning of In re
Carlos J. (Id. at pp. 12-13.)
       The court’s findings are supported by substantial evidence. Accordingly, the
juvenile court did not abuse its discretion in committing appellant to the DJJ. (In re
Carlos J., supra, 22 Cal.App.5th at p. 6.)
II.    Effect of Senate Bill No. 823 and Sections 733.1 and 736.5
       Appellant argues the juvenile court abused its discretion in committing appellant
to the DJJ in light of Senate Bill No. 823 (2019-2020 Reg. Sess.) (Senate Bill No. 823).3
We disagree.

       3The People argue this claim is forfeited. Appellant does not argue otherwise.
Regardless, we conclude the claim fails on the merits. We therefore do not address
appellant’s claim of ineffective assistance of counsel.


                                              8.
       Senate Bill No. 823 took effect on September 30, 2020 (Stats. 2020, ch. 337, § 53;
see People v. Camba (1996) 50 Cal.App.4th 857, 865-866), and “substantively rewrote
major portions of the juvenile court law” (In re Miguel C. (2021) 69 Cal.App.5th 899,
907). Senate Bill No. 92 (2021-2022 Reg. Sess.) (Senate Bill No. 92) took effect on
May 14, 2021, and amended laws implemented by Senate Bill No. 823. (Stats. 2021,
ch. 18, § 23.)
       Relevant here, Senate Bill No. 823 announced “the intent of the Legislature to
close [DJJ], through shifting responsibility for all youth adjudged a ward of the court,
commencing July 1, 2021, to county governments.” (Stats. 2020, ch. 337, § 30; former
and current § 736.5, subd. (a).) It therefore prohibited the juvenile court, with limited
exception, from committing a ward to DJJ on or after July 1, 2021. (Stats. 2020, ch. 337,
§§ 29, 30; former and current §§ 733.1, subd. (a); 736.5, subd. (b).) Senate Bill No. 92
provides that DJJ will close on June 30, 2023. (Stats. 2021, ch. 18, § 10; § 736.5,
subd. (e).) It also requires the director of DJJ to develop a plan “for the transfer of
jurisdiction of youth remaining at [DJJ] who are unable to discharge or otherwise move
pursuant to law prior to final closure on June 30, 2023.” (Stats. 2021, ch. 18, § 10;
§ 736.5, subd. (f).)
       The juvenile court committed appellant to the DJJ on May 20, 2021. On that date,
the commitment was not prohibited by either Senate Bill No. 823 or Senate Bill No. 92.
To the contrary, the Legislature did not restrict the court’s ability to order a DJJ
commitment until July 1, 2021. (§§ 733.1, subd. (a); 736.5, subds. (a), (b).) The
Legislature also provided clear guidance on the processing of juveniles, such as appellant,
committed to DJJ prior to July 1, 2021. Such wards “shall remain within [DJJ] custody
until the ward is discharged, released or otherwise moved pursuant to law, or until final
closure of the [DJJ].” (§ 736.5, subd. (d).) Thus, appellant may be transferred from the
DJJ, if appropriate, under the guidelines the DJJ has been directed to create. (See
§ 736.5, subds. (d), (f).)

                                              9.
       The court did not abuse its discretion in committing appellant to the DJJ prior to
July 1, 2021, and Senate Bill No. 823 does not warrant remand on this basis.
III.   Effect of Senate Bill No. 823 and Section 731
       Appellant argues the juvenile court erred in failing to apply amendments to section
731 to his maximum term of confinement for the violation in count 1, and for the
enhancements to counts 2 and 3. The People concede the applicability of the
amendments to the term of confinement for the violation but dispute their applicability to
the enhancements. We conclude the amendments to section 731 apply to both the
violation and the enhancements. We will modify the maximum term of confinement
accordingly.
       Prior to Senate Bill No. 823, the juvenile court could not “commit a ward to the
[DJJ] for a period that exceeds the maximum term of imprisonment that could be imposed
upon an adult convicted of the same offense.” (§ 731, former subd. (c), italics added, eff.
Jan. 1, 2019, to Sept. 29, 2020.) Senate Bill No. 823 amended this provision, effective
September 30, 2020, to provide that the juvenile court cannot “commit a ward to the
[DJJ] for a period that exceeds the middle term of imprisonment that could be imposed
upon an adult convicted of the same offense.” (Stats. 2020, ch. 337, § 28; § 731, former
subd. (c), italics added, eff. Sept. 30, 2020, to June 30, 2021.) This provision was set to
expire on July 1, 2021. (Stats. 2020, ch. 337, § 28; § 731, former subd. (d), eff. Sept. 30,
2020, to June 30, 2021.) However, Senate Bill No. 92 replaced the entirety of section
731 with language that became operative on July 1, 2021. (Stats. 2021, ch. 18, § 8; see
§ 731, subd. (c).) The relevant language implemented by Senate Bill No. 92 is identical
to that implemented by Senate Bill No. 823. (Compare § 731, former subd. (c), eff.
Sept. 30, 2020, to June 30, 2021, with § 731, subd. (b).)
       Here, the juvenile court set the maximum term of confinement at 27 years,
calculated as follows: on count 1, the upper term of four years, plus 10 years for the gang
enhancement and three years for the great bodily injury enhancement; and on each of

                                             10.
counts 2 and 3, to a term of one year (one-third of the middle term), plus four years
(upper term) for the gang enhancement. The parties agree that, at the time of disposition,
section 731 required the court to set the term of confinement for each violation at or
below the middle term of imprisonment that could be imposed on an adult convicted of
the same offense. (§ 731, former subd. (c); see § 731, subd. (b).) Thus, the parties agree
the court erred in setting the period of confinement on count 1 at the upper term of four
years, rather than the middle term of three years.
       The parties disagree as to whether section 731 applies to the term of confinement
on the enhancements. Appellant argues his term of confinement on each of the gang
enhancements to counts 2 and 3 (§ 186.22, subd. (b)(1)(A)) should have been set at the
middle term of three years, rather than the upper term of four years. The People argue
section 731 limits the court’s discretion as to the term of confinement for an “offense,”
and therefore, by its express terms, does not apply to enhancements. (§ 731, subd. (b),
italics added.)
       To resolve this issue, we must look to section 726 and cases interpreting that
section. Section 726 previously defined the “ ‘maximum term of imprisonment’ ” for
purposes of section 731 as the longest adult term for the offense, “plus enhancements
which must be proven if pled.” (§ 726, former subd. (d)(2); see In re Jovan B. (1993) 6
Cal.4th 801, 810.) As noted by the Court of Appeal in In re George M. (1993) 14
Cal.App.4th 376, 380, section 726 “direct[ed] only that the court should add the proven
enhancements to the upper term for the offense” and did not specify which term the
juvenile court should select for an enhancement that involves a sentencing triad.
However, the court noted that, with regard to enhancements, the language of section 726
had not been amended since 1989, when the Penal Code was amended to “institute the
familiar lower, middle, upper term scheme for certain enhancements.” (In re George M.,
at p. 381; see Stats. 1989, ch. 930, § 5.1.) The court thus concluded the Legislature



                                            11.
“overlooked the effect of the 1989 amendment of the enhancement statutes on the
juvenile commitment process.” (In re George M., at p. 381.)
       However, the court in In re George M. noted the Legislature had specified in
section 726 “that the outer maximum term of commitment be calculated by using the
upper term for the offense or offenses which brought the minor under the jurisdiction of
the juvenile court.” (In re George M., supra, 14 Cal.App.4th at p. 381.) The court then
concluded, “[W]e think it logical that the method for selecting the term for the underlying
offense should apply in selecting the term for an enhancement. The sentiment expressed
in section 726 leads us to believe the Legislature intended the term of confinement to be
maximized, not minimized, when a range of terms is available.” (Ibid.) Thus, the
appellate court concluded the juvenile court had properly selected the upper term as the
maximum term of confinement on the applicable enhancement. (Id. at p. 382.)
       Section 726 has been amended to conform with section 731 and no longer permits
a juvenile court to use the longest adult term for an offense as the basis for the maximum
term of confinement. (§ 726, subd. (d)(2).) Rather, section 726 defines the “ ‘maximum
term of imprisonment’ ” for purposes of sections 726 and 731 as “the middle of the three
time periods set forth in paragraph (3) of subdivision (a) of section 1170 of the Penal
Code . . . plus enhancements which must be proven if pled.” (§ 726, subd. (d)(2), italics
added.) Nonetheless, the logic of In re George M. remains sound. The Legislature has
continued to overlook the effect of enhancement sentencing triads on the juvenile
commitment process. (See In re George M., supra, 14 Cal.App.4th at p. 381.) However,
the “sentiment expressed” (ibid.) by the Legislature in both section 731 and section 726 is
that the term of confinement for a juvenile should not exceed the middle term sentence
applicable to an adult offender. Moreover, the Legislature is presumed to know existing
law when it enacts a new statute, including the existing state of the common law. (In re
W.B. (2012) 55 Cal.4th 30, 57.) We therefore presume the Legislature was aware of the
holding of In re George M., which extends the process for determining the maximum

                                            12.
term of confinement for an offense to the determination of the maximum term of
confinement for an enhancement. (In re George M., at p. 381.) Accordingly, as in In re
George M., we conclude the method for selecting the term for the underlying offense
should apply in selecting the term for an enhancement. (Ibid.) The term of confinement
for an enhancement may be set no higher than the middle term, when a range of terms is
available. (Cf. ibid.)
       Based on the foregoing, the juvenile court erred in setting the maximum term of
confinement on count 1, and on the gang enhancements to counts 2 and 3, at the
maximum adult term for the same offense and enhancements. Remand is not required to
correct the error because the juvenile court imposed the longest possible maximum term
of confinement. (See People v. Buycks (2018) 5 Cal.5th 857, 896, fn. 15 [remand is not
required for resentencing where the trial court imposes the maximum possible sentence].)
Accordingly, we will reduce appellant’s maximum term of confinement in the DJJ to 24
years, comprised as follows: on count 1, the middle term of three years, plus 10 years for
the gang enhancement and three years for the great bodily injury enhancement; and on
each of counts 2 and 3, to a term of one year (one-third of the middle term), plus three
years (middle term) for each gang enhancement.
IV.    Custody Credits
       The parties disagree as to whether appellant is entitled to custody credits for time
spent on electronic monitoring.
       In In re Eric J. (1979) 25 Cal.3d 522, our Supreme Court held that a minor is
entitled to credit for any time spent in “ ‘physical confinement’ ” based on the legislative
intent behind the phrase “ ‘maximum term of imprisonment which could be imposed
upon an adult,’ ” as found in former section 726. (In re Eric J., at p. 536; accord, In re
Randy J. (1994) 22 Cal.App.4th 1497, 1503.) Physical confinement is defined in section
726 as “placement in a juvenile hall, ranch, camp, forestry camp or secure juvenile home
pursuant to Section 730, or in any institution operated by the [DJJ].” (Id., subd. (d)(5).)

                                             13.
Courts have determined that this definition excludes “time not spent in a secure facility.”
(In re Randy J., at p. 1505.) On this basis, the court held in In re Lorenzo L. (2008) 163
Cal.App.4th 1076, 1080, that time spent on electronic monitoring does not qualify as time
spent in physical confinement, and thus does not qualify for custody credits. In re
Lorenzo L. resolves appellant’s argument. He is not entitled to custody credits for time
spent on electronic monitoring because his electronic monitoring does not constitute
physical confinement. Appellant acknowledges that this is the current state of the law,
and such result is dictated by the plain language of the statute.
       Nonetheless, appellant urges us to extend the holdings in People v. Raygoza
(2016) 2 Cal.App.5th 593 and People v. Yanez (2019) 42 Cal.App.5th 91, to achieve a
different result. The defendant in Raygoza was an adult to whom the provisions of Penal
Code section 2900.5 applied. (People v. Raygoza, at pp. 598-599.) Penal Code
section 2900.5 expressly provides for custody credits for time spent on home detention,
and thus encompasses time spent in certain electronic monitoring programs. (Pen. Code,
§ 2900.5, subd. (a); Raygoza, at p. 602.) However, our Supreme Court has declined to
hold that juveniles are entitled to custody credit through direct application of Penal Code
section 2900.5, instead relying on Welfare and Institutions Code section 726. (In re
Eric J., supra, 25 Cal.3d at p. 536; accord, In re Randy J., supra, 22 Cal.App.4th at
pp. 1503-1504; In re Michael W. (1980) 102 Cal.App.3d 946, 953-954.) Thus, Raygoza
does not alter our analysis.
       Yanez involved an adult offender who sought conduct credit for time spent on
electronic monitoring on home detention prior to sentencing. (People v. Yanez, supra, 42
Cal.App.5th at p. 93.) The trial court granted the defendant custody credit, but not
conduct credit, for that time. (Id. at p. 94.) The Court of Appeal noted that postjudgment
home detainees are entitled to conduct credit under Penal Code section 4019, but no
statute provides a similar guarantee for prejudgment home detainees. (Yanez, at pp. 94,
96.) The appellate court held that denying conduct credit to prejudgment detainees for

                                             14.
time spent on electronic monitoring, but allowing conduct credit for postjudgment
detainees held under the same conditions, violates equal protection. (Id. at p. 93.)
       Here, appellant was not released to electronic monitoring pursuant to section 4019,
or either of the statutes governing electronic monitoring on home detention for adult
felony offenders. (See Pen. Code, §§ 1203.016, 1203.018.) He does not attempt to
explain how he is similarly situated to adult offenders seeking conduct credit for time
spent on electronic monitoring. Nor does he explain how he might be similarly situated
to adult offenders seeking custody credit under Penal Code section 2900.5, other than to
assert that the conditions of such electronic monitoring are substantially similar. Our
Supreme Court has held generally that “[a]dults convicted in the criminal courts and
sentenced to prison and youths adjudged wards of the juvenile courts and committed to
the [DJJ] are not ‘similarly situated.’ ” (In re Eric J., supra, 25 Cal.3d at p. 530.)
Accordingly, appellant’s equal protection argument, to the extent he raises one, fails.
       We conclude appellant is not entitled to custody credit for time spent on electronic
monitoring.
                                      DISPOSITION
       The juvenile’s court’s dispositional order is modified to reflect a maximum term
of confinement of 24 years, and the judgment is affirmed as modified. The juvenile court
is directed to prepare an amended disposition order consistent with our modification and
forward the amended order to the appropriate authorities.




                                             15.